       Case 1:11-cr-00089-CCC Document 210 Filed 07/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA      :               CRIMINAL NO. 1:11-CR-89
                              :
         v.                   :               (Judge Conner)
                              :
JAMES BERNARD ARMSTRONG, JR., :
                              :
            Defendant         :

                                      ORDER

      AND NOW, this 23rd day of July, 2020, upon consideration of the motion

(Doc. 200) by defendant James Bernard Armstrong, Jr., for compassionate release

and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set

forth in the accompanying memorandum of today’s date, it is hereby ORDERED

that Armstrong’s motion (Doc. 200) is DENIED without prejudice.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
